UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 31,766,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on August 15, 2011. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements CondensedBalance Sheets (unaudited) as ofJune 30, 2011 and December 31, 2010 1 Condensed Statements Of Operations for the Three and Six Months EndedJune 30, 2011 and 2010 (unaudited) 3 Condensed Statements Of Cash Flows for the Three and Six Months EndedJune 30, 2011 and 2010 (unaudited) 4 Notes To The Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 6. Exhibits 16 SIGNATURES 17 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) JUNE 30, DECEMBER 31, Current assets Cash and cash equivalents $ $ Certificate of deposit, securing line of credit - Receivables on government contracts Prepaid expenses and other current assets Total current assets Patents and trademarks Less: accumulated amortization ) ) Property and equipment Equipment Furniture & fixtures Less:accumulated depreciation ) ) Property and equipment, net Deferred tax assets Total assets $ $ See Notes to Unaudited Condensed Financial Statements 1 MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (Unaudited) (continued) JUNE 30, DECEMBER 31, Current liabilities Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long-term portion of rent payable Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value- $80,450) Shareholders' equity Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized2,000,000 shares, issued and outstanding 255,000 shares (involuntaryliquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value- $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 31,766,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 2 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended, Six Months Ended, JUNE 30, JUNE 30, JUNE 30, JUNE 30, Contract Revenues $ Cost of sales Gross margin Expenses Engineering General and administrative Total expenses (Loss) income from operations ) Other income: Interest - Net (loss) income before income taxes ) Incometax expense (benefit) Net (loss) income $ ) $ $ $ Basic and diluted (loss) earnings per share $
